           Case 2:20-cv-04590-CM Document 8 Filed 07/22/20 Page 1 of 4




                                                            )
CITIZENS ASSET FINANCE, INC f/k/a                           )
RBS Asset Finance, Inc.,                                    )
                                                            )
                           Plaintiff,                       )
                                                            )
                 V.                                         )    ..
                                                            )         USDCSDNY
 COVIA HOLDINGS CORPORATION f/k/a                           )         DOCUMENT
 UNIMIN CORPORATION,                                        )
                                                            )         ELECTRONICALLY FILED
                           Defendant.                       )         DOC #: _ _ _. .l+-+t---
                                                            )         OATE FILED:         ~ PJ.--&d-,o
                      SUGGESTION OF BANKRUPTCY
         FOR CO VIA HOLDINGS CORPORATION AND CERTAIN OF ITS
       AFFILIATES AND NOTICE OF AUTOMATIC STAY OF PROCEEDINGS

       PLEASE TAKE NOTICE that, on June 29, 2020, Covia Holdings Corporation and

certain of its affiliates (collectively, the " Debtors"), 1 filed voluntary petitions for relief under

chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the "Bankruptcy Code")

in the United States Bankruptcy Court for the Southern District of Texas (the "Bankruptcy Court").

A copy of the voluntary petition of the lead Debtor, Co via Holdings Corporation, is attached hereto

as Exhibit A.

       PLEASE TAKE FURTHER NOTICE that the Debtors' chapter 11 cases are pending

before the Honorable Judge David R. Jones and are being jointly administered under the lead case



   The Debtors include: Covia Holdings Corporation ; Covia Specialty Minerals Inc .; Covia Finance Company LLC;
   Alpha Resins, LLC; Best Sand Corporation ; Best Sand of Pennsylvania, Inc.; Bison Merger Sub I, LLC; Black
   Lab LLC; Cheyenne Sand Corp. ; Construction Aggregates Corporation of Michigan, Inc .; Fairmount Logistics,
   LLC; Fairmount Minerals, LLC; Fairmount Santrol Inc.; FML Resin , LLC ; FML Sand, LLC; FML               Terminal
   Logistics, LLC; FMSA , Inc.; Mineral Visions, Inc.; Self-Suspending Proppant LLC; Shakopee Sand LLC;
   Specialty Sands, Inc. ; Standard Sand Corporation ; TechniSand, Inc.; Wedron Silica Company; West Texas
   Housing LLC; Wexford Sand Co.; Wisconsin Industrial Sand Company L.L.C. ; Wisconsin Specialty Sands, Inc.
   The location of Debtor Covia Holdings Corporation ' s principal place of business and the Debtors' service address
   is: 3 Summit Park Drive, Suite 700, Independence, Ohio 44131 .
             Case1:20-cv-04590-CM
             Case 2:20-cv-04590-CM Document
                                   Document78 Filed
                                              Filed07/01/20
                                                    07/22/20 Page
                                                             Page22of
                                                                    of44




In re Covia Holdings Corporation, Case No. 20-33295 (DRJ) (the "Chapter 11 Cases"). A copy

of the order entered on June 30, 2020 directing joint administration of these Chapter 11 Cases is

attached hereto as Exhibit B.

        PLEASE TAKE FURTHER NOTICE that, pursuant to section 362(a) of the

Bankruptcy Code, the Debtors' filing of their respective voluntary petitions gives rise to a stay,

applicable to all entities, of, among other things: (a) the commencement or continuation of any

judicial, administrative, or other action or proceeding against the Debtors (i) that was or could have

been commenced before the commencement of the Chapter 11 Cases or (ii) to recover a claim

against the Debtors that arose before the commencement of the Chapter 11 Cases;

(b) the enforcement against any of the Debtors or against any property of each of the Debtors'

bankruptcy estates of a judgment obtained prior to the commencement of the Chapter 11 Cases;

and (c) any act to obtain possession of property of or from any of the Debtors' bankruptcy estates,

or to exercise control over property of any of the Debtors' bankruptcy estates. 2 No order has been

entered in the Chapter 11 Cases granting relief from the automatic stay.

        PLEASE TAKE FURTHER NOTICE that additional information regarding the Chapter

11 Cases may be obtained free of charge by visiting the website of the Debtors' proposed claims

and noticing agent at http://cases.primeclerk.com/covia.                   You may also obtain copies of any

pleadings by visiting the Court' s website at https://ecf.txsb.uscourts.gov (PACER login and

password required) in accordance with the procedures and fees set forth therein.




2   Nothing herein shall constitute a waiver of the Debtors ' rights to assert any claims, counterclaims, defenses, rights
    ofsetoff or recoupment, or any other claims against any party to the above-captioned case. The Debtors expressly
    reserve all rights to contest any claims that may be asserted against the Debtors.


                                                            2
          Case1:20-cv-04590-CM
          Case 2:20-cv-04590-CM Document
                                Document78 Filed
                                            Filed07/01/20
                                                  07/22/20 Page
                                                           Page33ofof44




Dated: July 1, 2020             Isl D. Farrington Yates
                                D. Farrington Yates
                                KOBRE & KIM LLP
                                800 Third Avenue
                                New York, New York 10022
                                Tel. : 212.488.1200
                                Fax : 212.488.1220
                                Email : farrington.yates@kobrekim .com
           Case1:20-cv-04590-CM
           Case 2:20-cv-04590-CM Document
                                 Document78 Filed
                                             Filed07/01/20
                                                   07/22/20 Page
                                                             Page44ofof44




                                 CERTIFICATE OF SERVICE

        I, D. Farrington Yates, certify that on the first day of July, 2020, a true and correct copy of
the foregoing Suggestion of Bankruptcy for Covia Holdings Corporation and Certain of its
Affiliates and Notice of Automatic Stay of Proceedings was (a) electronically filed with the Clerk
of the Court using the CMIECF system, thereby sending a notice of electronic filing to certain of
the parties listed below and (b) transmitted to each of the parties listed below through e-mail as
courtesy.

 Dated: July 1, 2020                         Isl D. Farrington Yates
                                             D. Farrington Yates
                                             KOBRE & KIM LLP
                                             800 Third Avenue
                                             New York, New York 10022
                                             Tel.: 212.488.1200
                                             Fax: 212.488.1220
                                             Email: farrington. yates@kobrekim.com




Parties receiving service:

MCGRAIL & BENSINGER LLP
Pearl Shah (pshah@mcgrailbensinger.com)
Patrick Train-Gutierrez (ptrain-gutierrez@mcgrailbensinger.com)
David C. McGrail (dmcgrail@mcgrailbensinger.com)

CHOATE, HALL & STEWART LLP
Douglas R. Gooding (dgooding@choate.com)
Jonathan D. Marshall (jmarshall@choate.com)

Attorneys for Citizens Asset Finance, Inc. flk/a RBS Asset Finance, Inc.
